Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 1 of 19
                                                                                   FILEDby NF       D.c-

                                                                                    Jun 29,2020
                                                                                     ANGELA E.NOBLE
                              U NITED STATES D ISTR ICT CO UR T                     CLERK U.S.IAIST.cT'
                                                                                                      .
                                                                                    S.D.OF FLA.-MIAM I
                              SO UTH ERN DISTR ICT OF FL OR ID A
                 20-80054-  C R -A LT M A N /B RA N N O N
                      CA SE NO .
                                       18U.S.C.j1349
                                       18U.S.C.j1343
                                       18U.S.C.j1956(h)
                                       18U.S.C.j981(a)(1)(C)
                                       18U.S.C.j982(a)(1)
   UNITED STATES OF AM ER ICA

   VS.


   ALEX ANDER R OBERT X AVIER ,
   TIM O TH Y CA STR ACANE ,
         a/k/a RGuy Castracane,''
   RO BER T M ICH AEL W A NN ,and
   IV M W JOHN HATTENDOR

         D efendants.
                                             /

                                       INFORM ATION

         The U nited States Attonley chargesthat:

                                  GENERAT,ALLEGATIONS

         Ata1ltim esrelevarttto tM sTnform ation:

                                        The Defendants

                Defendant ALEXANDER ROBERT XAW ER was a resident ofthe State of

   Florida.

                D efendalltr
                           rlM o rj,llY CA STR ACAN E,a/lt/atiG uy Castracane,''w asarésident

   ofthe State ofN ew York.

                D efendant R OBERT M ICH A EL W AN N w as a resident of the State of
Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 2 of 19




  W ashington.

                 DefendantHENRY JOHN HATTENDORF wasaresidentofthe State ofTexas.

                                     T heD efendants'Entities

                 Ham pton lnvestm ent Fund w as a D elaw are Statutory Trust forhled on or about

  October3,2013'
               ,with abusinessaddresslocated in Palm Beach County,Florida.Atvarioustim es,

 A LEX AN DER R O BE RT X AV IER was a GGM qanaging Director''of H am pton Investm entFtm d

 and TIM O TH Y C A STM CA N E w as a Er irector,'' GcExecutive M anaging D irector,'' and

 GcM anaging M em ber.''

        6.       CM H Secure Tnzstw as a D elaw are Statutory Trustform ed on or aboutJanuary 2,

 2014, w ith a business address located in Palm Beach Colm ty, Florida. A t various tim es,

 TIM O TH Y CA STR AC AN E w as a Er irector''and (lM anaging M em ber''ofCM H Sectzre Trust.

                 CM H Secure,LLC w as a N evada dom estic lim ited-liability com pany incorporated

 on or about M ay 20, 2013, w ith a business address located in Palm B each County, Florida.

 TIM O TH Y C A STR AC AN E w as a Gtklanaging M em ber''ofCM H Seclzre,LLC .

        8.       N ew land H oldings and Investm ents,Inc.w as a N evada com pany incop orated on

 oraboutM ay 31,2012,with a businessaddresslocated in Orange County,California.Atvarious

 tim es, R O BER T M ICH AEL W A NN w as the CGchainnan,'' lGpresident,'' and Gr irector'' of

 N ew land H oldings and Investm ents,Inc.

                 Equus Terram Investm ent Group w as a D elaw are Statm ory Trust form ed on or

 aboutFebruary 7,2014,w ith a business address located in N ew Y ork,N ew Y ork.

        10.      Fntm ist lnvestm ent Trust w as a D elaw are Statutory Tnlst form ed on or about

 January 7,2015,w ith a btlsiness address located in N ew Y ork,N ew Y ork.

                 The N oble Carpenter Foundation w as a D elaw are Statutory Trust folnned on or
Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 3 of 19




  aboutFebruary 7,2014,with abusinessaddresslocated in Palm Beach County,Florida.

               Highland Sectlre Investm ent Truytw as a D elaw are Statutory Trust form ed on or

  aboutM ay 4,2015,with abusinessaddresslocated in N ew York,New York.

               Pharos Investm ent Fund w as a D elaw are Statutory Trust form ed on or about

 February 10,2014,with abusinessaddresslocated in Palm Beach County,Florida.

                                     The V ictim Entities

               CGKW M ''wasa çjointventure''representing amanagementand construction fil'
                                                                                        m
 m ade up ofthree construction com panies.

        15.    'IJI-IR''wasaNew Jersey generalcontracting com pany formed in oraround 1963.

        16.    (W M C''w as a N ew Y ork generalcontracting com pany form ed in or azolm d 2004.
               ln or around M ay 2015, a W ashington,D.c.-based religious organizat:
                                                                                   lon hired

 AM C to convel'toffice space located inN ew York City,N ew York,into residentialhousing.

                                 C onstruction Suretv Bonds

        18. Contractors and subcontractors worldng on large constnzction projects are
 frequently required to purchasesurety bonds,afolnn ofinsurance,in connection with theirw ork

 ontheprojects.Performanceandpaymentbondsaretypesofsuretybonds.
               A perform ance bond guaranteesthatthe contractoror subcontractorwillperfonn

 thecontractin accordancewith thetermsand conditionsofthe cohtract.

        20.    A paym ent bond guarantees that the contractor or subcontractor w ill pay any

 subcontractors and suppliersthatperform w ork underthe contract.

        21.    Perform ance and paym entbondsguaranteeperform ance and paym entby giving the

 projectownerasecurity interestin specified assetssuch asrealestateorcash,whichtheproject
Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 4 of 19




 om lercan use ifthe contractororsubcontractorfails to perform the contractand/orfailsto pay

 subcontractors and suppliers.

         22.     ln exchange for receiving a perfonuance and paym ent bond, contractors and

 subcontractorspay a bond fee to the person or com pany thatissued theperform ance and paym ent

 bonds.

                 Persons and com panies that issue perform ance and paym ent bonds are called

 ;&suretl
        *es.71

                                           C O U NT I
                          C onspiracy to Com m itM ailand W ire Fraud
                                         (18U.S.C.j1349)
         1.      The G eneralA llegations section ofthis Inform ation is realleged and incorporated

 by referenceasthough fully setforth herein.

         2.      From in or arotm d M arch 2015,through in or around D ecem ber 2015,in Palm

 Beach,M artin,and St.Lucie Counties,in the Southern D istrictof Florida,and elsewhem ,the

 defendants,

                               A LEX AN D ER R O BER T X AV IER ,
                                  TIM O TH Y CA STR ACA N E,
                                    a/lc/a ttGuy Castracane,''
                               R O BER T M ICH A EL W A N N ,and
                                H ENR Y JO H N H AT TEN D O RF,

 did willfully,thatis,with the intentto furtherthe objects ofthe conspiracy,and knowingly
 com bine,conspire, confederate, and agree w ith each other and with other persons known and

 unknow n to the U nited StatesA ttorney,to com m it1he follow ing offenses:

                 toknowingly,and with intentto defraud,deviseand intend to devisçaschem eand

 artificeto defraud and to obtain m oney and propel'ty by m eans ofmateri/lly falseand fraudulent

 pretenses, representations, and prom ises, knowing that the pretenses, representations, ànd


                                                 4
Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 5 of 19




 prom isesw ere false and fraudulentwhen made,and forthepurposeofexecuting such schem eand
                          ,



 artifice,and attemptingtodoso,didknow inglycausetobedeliveredcertainm ailmatterbyFederal

 Express(&TedEx''),aprivatealadcommercialinterstatecarrier,accozdingtothedirectionsthereon,
 in violation ofTitle 18,United States Code,Section 1341,
                                                        .and

        (b)       toknowingly,andwith intenttodefraud,deviseandintendtodeviseaschemeand
 artifice to defraud and to obtain money andproperty by m eansofm aterially false and fraudulent

 W etenses, Cepreselltatitm s, and prom ises, know ing that the pretenses, representations, and

 prom isesw ere false and fraudulentwhen m ade,and forthe purpose ofexecuting such schem eand

 artifice,didtransm itand causetobetransm ittedby m eansofwirecom mtmicationininterstateand

 foreign com m erce,certain writings,signs,signals,pictures,and sounds,in violation ofTitle 18,
              .




 U nited States Code,Section 1343.

                              PUR PO SE O F TH E C O N SPIM C Y
                    was a pup ose of the conspiracy for the defenda
                                                                  .nt
                                                                    's to unlawfully emich

 them selves by obtaining paym ents from constnlction corripanies in exchange for issuing

 purportedlyvaluable surety bondsthatwere,in fact,sectzred by worthlesstlgold certificates.''

                       M A NN ER A ND M E AN S O F TH E CO N SPIM CY

        The m annerand m eansby which the defendantssoughtto accom plish thepurposeofthe

 conspiracy included,nm ong otherthings,the follow ing:

                                  W orthlessG old C ertificate:

                  In oraround M arch 2015,TIM O TH Y C A STM CA N E contacted a law yer with

 the initials :T .B.'' CA STR ACANE asked T.R. to help CASTM CANE deposit Gtgold

 cedificates''into bnnk accountsin orderto issue surety bondsforconstrtzction projectsinNew
 York,N ew Jersey,and elsewhere.
'




    Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 6 of 19




                     TIM O TH Y CA STM C A NE , R O BER T M ICH AE L W A N N , and H EN RY
                                                                                                    :


     JOH N HA TTENDORF sentseveralgold certificatesto T.B.viaem ailusing interstatewiresand

     FedEx.Each gold certificatepuzported to beEçin thenmountOf''atleast$1,000,000,000.00($1
     BillionDollars).ThegoldcedificateswereissuedbyROBERT M ICHAEL W ANN àschainnan
     ofNewland Holdingsand lnvestments,Inc.and had no actualvalue.

            6.       T.B.agreed to actasatrustee on behalfofHnmpton lnvestm entFtmd and sign a

     letterin thatcapacity.In theletter,T.B.statedthathehad setasidecash,cash equivalents,and/or

     otherreadily m arketable assets in suppot'tofa $22,980,000.00 paym entand perform ance bond

     issuedtoJHR (BondNumber0315J076H21-01).Inmalcingthisrepresentation,T.B.reliedonthe
     gold celificates and inform ation provided to him by TIM O TH Y CA STM CA N E ,R O B ER T

     M ICH A EL W A N N ,and H E NR Y JO H N H A TTEND O RF.

                                       FraudulentSuretv B onds

                     On oraboutM arch 21,2015,ALEXANDER ROBERT X AW ER,acting as an

     individualsurety and on behalfofHampton lnvestmentFtmd,issued a $22,980,000.00paym ent

     andperformancebond to JHR (Bond Number0315J076H21-01).Thebond named JHR asthe
     contractor and Kw M as the owner.In stlpportofthe bond,X AVIER signed an affidavitof

     individualsurety,in which XAVIER declared underoath thattherewere $22,980,000.00in cash
     and/or cash equivalents in T.B.'S attorney-trust account.As proof,XAVIER attached T.B.'S
                 .




     trustee letter. The bond docum ents w ere sentto N ew Y ork from Florida via FederalExpress.

                     In exchange for the fraudulentpam ent and perfolnnance bonds,K W M and JH R

     paid over$919,000.00 tothedefendants.KW M and JHR paidthebonding feesin installm ents.
Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 7 of 19



                           '
                          .


                On oraboutApril1,2015,T.B.told TIM OTH Y CASTR ACANE thatT.B.was

 unableto authenticatethe gold certificates.T.B.furtherstated thatthegold certificatescould not

 be designated ascash,cash equivalents,orreadily m arketableassets.

         10.    On or about Jtm e 4, 2015, S.C .,           business associate of TIM O TH Y

 CASTM CANE and ALEXANDER ROBERT XAVIER,sentan e-m ailusing interstate wires

 to T.B.Attached to the e-mailwere docum entsrelated to paym entandperfonnancebondsin the

 am otmtof$6,464,343.00.Thebondsnam edAM C asthecontractorandaW ashington,D .c.-based
 religiousorganization astheowner.Included am ongthesedocum entswasatrusteeletterforT.B.'S

 signature.

                On or aboutJtm e 4,2015,T.B.told T IM O TH Y C A STR ACA N E thatT.B .w ould

 notsignthetnzsteeletterattachedtothebondsnam ingAM C asthedontractor.T.B.furtheradvised

 CASTR ACANE thatT.B.intended toresign astrustee.

                On oraboutJlm e 5,2015,ALEXANDER R OBERT XAVIER senta letterto a

 representative ofA M C,in w llich X AVIER falsely stated thathe had Içm oved thenecessary ftznds''

 and was Cipreparing the finalPaym ent& Perfonuance Bondsin the nm ountof$6,464,343.00.''
 XAVIER prom ised to complete the paym ent and perform ance bonds by the beginning of the

 following week.

               On or aboutJune 8,2015,ALEXANDER ROBERT V VIER,acting as an
 individualsuretyand on behalfofHamptonlnvestmentFund,issued a$6,464,343.00paymehtand

 performaneebondtoAM C (BondNumber0515A012M 25-01).Insupportofthebonds,XAVIER
 signed an affidavitofindividualstlrety declaringunderoath thattherewere$6,464,343.00in cash
 and/or cash equivalents in T.B.'S attorney-tnzst account.No trustee letterwasattached becailse

 T.B . refused to sign it. lnstead, X AV IER attached a Ellet'ter of credit'' claim ing H am pton
Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 8 of 19




 lnvestmentFuùdhadreceivedcash,
                              'cash equivalentsand/orreadilym arketableassetswith avalue

 of$6,464,343.00.According to the letlerofcredit,theseassetswould beheld in T.B.'Sattolmey-

 trustaccount.

        14.      In exchange for the fraudulentpaym entand perform ance bonds,A M C paid over

 $323,000.00toaNew York lawyer,who subsequently disbursedthem oney tothedefendantsand
 theirentities. AM C paid thebonding fees in installm ents.

                 On or aboutJune 9,2015,T.B .senta letter to TIM O TH Y CA STR ACA N E,via

 e-m ailusing interstate wires,in w lzich T.B.again stated hew ould notsign the trustee letterrelated

 totheAM C project.T.B.furtherstatedthegoldcertificatesinhispossessionwereworthless.T.B.
 threatened to resign as trustee and withdraw the JHR tnzstee letter unless T.B. received

 $22,980,000.00 in (Gcash,cash equivalents and/orreadily m arketable assets''to coverthe bonds
 issued to JHR .

                 On oraboutJuly 28,2015,T.B.sentaletterto TIM OTJIY CASTRACANE,in
 which T.B.formally resigned astnlstee forHam pton hw estmentFtmd and CM H Sectlre Trust.

 T.B.furtherasked CASTR ACANE whereT.B.should send theworthlessgold certificates.

                 Following T.B.'Sformalresignation,the defendantscontinued to m islead KW M

 and JHR and collectpayments in exchange forthe fraudulentstlrety bonds,including two (2)
 $70,000.00 paym ents from JI-IR on October 5,2015,and October 30,2015,respectively.The

 majorityofthatmoneywasquicklytransferredtoaW ellsFargoBnnkaccotmtopenedinthename
 of CM FISecure Tnlst.

        Concealm entand O m ission ofM aterialFacts and M ateriallv False Statem ents

        18.      In order to trick K W M , JH R, and A M C into paying for surety bonds,




 A
 L
 E
 XA
  N
  D
  ERR
    O
    B
    ER
     TX
      A
      V
      IE
       R
       ,
       TI
        MO
         T
         H
         YC
          A
          ST
           R
           A
           CA
            N
            E
            ,R
             O
             B
             ER
              TMI
                C
                H
                AE
                 Lk
Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 9 of 19




  W AM ,and H ENRY JOH N HATTEND ORF made,and caused others to make,ntlmerous

  m aterially false and fraudulent statem ents and concealed and om it4ed to state,and caused others

  to concealand om itto state,materialfacts,related to,am ong otherthings:

                (a)     the value and authenticity ofthe gold certificates provided to T.B.by
                        CASTM CANE,W ANN,andH ATTEND ORF;

                (b)     thenatureandvalueoftheGcassets''purportedlyheldbyT.B.;
                (c)     T.B.'Srefusaltosignatrusteeleter;
                (d)     T.B.'Sresignationastrustee'
                                                  ,
                        thenature and value oftheG&assets''pledged in supportofthestlrety bonds

                        issued by X A VIER ;and

                (f)     W ANN'Scriminalhistoryandpriorforgeryoffenses.
                Overthecourse ofthescheme,ALEXANDER ROBERT XAW ER,TIM OTHY

 CA STM CANE,ROBERT M ICHAEL W ANN,and HENRY JOI'
                                                lN H ATTENDORF falsely

 andfraudulentlycaused KW M ,JZR,andAM C topay approximately $1,242,000.00inbonding
 feesto thedefendantsand theirentities.

         A11in violation ofTitle18,United StatesCode,Section 1349.

                                           CO U N TS 2-6
                                           W ire Fraud
                                        (18U.S.C.j1343)
                TheGeneralAllegatio
                                  'nssection ofthislnformation isrealleged and incorporated

 by reference asthough fully setforth herein.

        2.      From in or around M arch 2015,tilrough in or around D ecem ber 2015,in Palm

 Beach,M artin,and St.Lucie Cotmties,in the Southez.
                                                   n DistrictofFlorida,and elsewhere,the

 defendants,
Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 10 of 19




                               A LEX A ND ER R O BER T X A VIER ,
                                  TIM O TH Y CA ST R A CAN E ,
                                    a/k/a itG uy C astracaner''
                               R OBE RT M ICH AE L W A N N ,and
                                H EN RY JOH N H A TTEN D O R F,

  did know ingly and w ith intent to degaud,devise and intend to devise a schem e and artifice to

  defraud alld to obtain m oney and property by m eansofmaterially false and fraudulentpretenses,

  representations,and prom ises, know ing that the pretenses,representations, and prom ises w ere

  false and fraudulentw hen m ade.

                     TH E PUR PO SE O F T H E SC H EM E AN D A RTIFIC E

                Itwasapurpose ofthe schem eand artificeforthedefendantstounlawfully enrich

  them selves by obtaining pam ents from construction com panies in exchange for issuing

  pup ortedly valuablesurety bondsthatw ere,in fact,secured by worthless(çgold certificates.''

                                TH E SCH EM E A N D A R TIFICE

         4.     TheM armerand M eanssection ofCotmt1isrealleged and incorporated herein as

  adescdption ofthe schem eand artitice.

                                     U SE O F TH E W IR ES

         5.     On or about the dates specified as to each count below ,'the defendants,for the

  pup ose ofexecuting and in furtherance ofthe aforesaid schem e and artifice to defraud and to

  obtainm oney and property by m eansofm aterially falseand fraudulentpretenses,representations

  and prom isel, did knowingly transmit and cause to be transmitted in interstate and 'foreign

  com m erce,by m eansofwire com m unication,certain w ritings,signs,signals,picm res,and sounds,

  asm ore particularly described in each countbelow :




                                                10
Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 11 of 19




     COUNT        APPR OX.DATE                        DESCRIPTION OF
        2            July 22,2015       E-m ail from AI,EU N DER R O BER T X A W ER ,
                                        located in South Florida,to B.H ., a representative of
                                        KW M ,located in N ew Jersey,and others,stating:Ctwe
                                        havereached outto theTrustee ofHampton Investm ent
                                        Fund''
        3            July 26,2015       E-m ail from A LEX A ND ER R O BER T X AVIER ,
                                        located in South Florida,to B.H.,a representative of
                                        KW M ,locatedinNew Jersey,fonvazding an e-m ailfrom
                                        TIM OTHY CASTRACANE, stating: SGperhaps
                                         (KW M)doesnotunderstand,butweareattheheightof
                                        vacation season,sincethebanksshutdown from theend
                                        ofJunetotheend ofAugust.ln talnltheTnzst'sattorney
                                        and trustee are noteasily available asusual''
        4           A ugust3,2015       E-m ail f'rom A LEX AN D ER R O BER T X AV IER ,
                                        locatéd in South Florida,to B.H.,a representatiye of
                                        KW M ,located in N ew York,stating:G(Ihaveforwarded
                                        your letter and com m ents, in regards to the G oethals
                                        Bridge Bond,to the tlmstarld they in turn have passed it
                                        on to their counsel''
        5           October7,2015       W ire transfer in the approxim ate amotmt of $53,958
                                        from a law finn's trust account at J.P.M organ Chase
                                        Bank (ending in 8465),located in New York,to CM H
                                        Secure Trust's W ells Fargo Bank aécount(ending in
                                        1384),locatedin SouthFlorida
        6         N ovember4,2015       W ire transfer in the approxim ate nmount of $53,341
                                        âom a 1aw firm 's tnzst account at J.P.M organ Chase
                                        Bank (ending in 8465),located in New York,to CM H
                                        Seclzre Trust's W ellsFargo Barlk accotmt (ending in
                                        1384),locatedinSouthFlorida .
         A11in violation ofTitle 18,United StatesCode,Sections 1343 and 2.

                                            CO U N T 7
                           C onspiracy to C om m itM oney Laundering
                                      (18U.S.C.j 1956(h))
                The G eneralA llegations section ofthisInform ation is realleged and incorporated

  by reference asthough fully setforth herein.
Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 12 of 19




                From in or around M arch 2015,through in or arotm d D ecem ber 2015, in Palm

  Beach,M artin, and St.Lucie Counties,in the Southern District of Florida,and elsewhere,the

  defendants,

                               A LEX A ND ER R O BER T X A VIER ,
                                  TIM O TH Y CA STR ACAN E ,
                                    a/k/a ddG uy C astracane,''
                               RU BERT M ICH AEL W ANN,and
                                H EN RY JO H N H A TTEN D O R F,

  did willfully,thatis,with the intentto f'urther the objects ofthe conspiracy,and knowingly
  com bine,conspire, confederate,and agree w ith each other and with other persons ltnown and

  unknown to the U nited StatesA ttonley to com m itcertain offenses againstthe U nited States,that

  1S'


         (a)    to conductfinancialtransactions involving the proceeds of specified ulilawful
  activi'
        ty,know ing thatthe propel'ty involved in the financialtransactionsrepresented the proceeds

  ofsom eform ofunlawfulactivity,andlcnow ing thatthetransactionswere designed in whole and

  in partto concealand disguisethenature,thelocation,thesource,the ownership,and thecontrol

  oftheproceedsofspecified unlawfulactivity,inviolationofTitle 18,Ullited StatesCode,Section

  1956(a)(1)(B)(i);and
         (b)    to engage in monetary transactions by,through,and to financialinstitutions,
  affectinginterstateand foreigncom m erce,such transactionsinvolvingcriminally derivedproperty

  ofa value greaterthan $10,000 and such property having been derived from specified uzllawful
  activity,in violation ofTitle 18,U nited StatesCode,Section 1957.

         Itisfurtheralleged thatthe specified unlawfulactivity iswire fraud,in violation ofTitle
  18,U nited States Code,Section 1343.

        InviolationofTitlel8,United StatesCode,Sedion 1956(h).


                                                 12
Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 13 of 19




                                         FO R FEITU RE
                              (18U.S.C.jj981(a)(1)(C),982(a)(1))
                The allegations ofthis Irlform ation are re-alleged and incorporated herein for the

  purposeofalleging forfeittu'eto theUnited StatesofAm ericaofproperty in whichthedefendants,

  ALEX AN D ER R O BE RT X AV IER ,TIM O TH Y CA STM CA NE ,a/k/a ttGuy C astracaner''

  R O BER T M ICH A EL W A N N ,and H EN R Y JO H N H ATTE ND O R F,have an interest.

                U pon conviction of a violation of Title 18,United States Code,Section 1343,or

  conspiracy to com m itsuch offense,asalleged in thislnform ation,the defendantseach shallforfeit

  to the United StatesofA m erica any property,realorpersonal,w hich constitm es orisderived from

  proceedstraceabletotheoffense,pursuanttoTitle18,United StatesCode,Section 981(a)(1)(C).
                Upon conviction of a violation of Title 18,U nited States Code,Section 1956,as

  allegedinthisInformation,thedefendantsshalleach?orfeittotheUnitedStatesofAmericaany
  property,realorpersonal,involved in such offense,and any property traceableto such property,

  ptlrsuanttoTitle18,UnitedStatesCode,Section982(a)(1).
         A11plzrsuanttoTitle 18,UnitedStatesCode,Sections981(a)(1)(C)and 982(a)(1),andthe
  procedlzres set fo'l'th at Title 21, United States Code,Section 853,as incop orated by Title 18,

  UnitedStatesCode,Section 982(b)(1)andTitle28,United StatesCode,Section2461(c).


                                                  î                    .k=
                                             A RJA NA FA JA RD O OR SH AN
                                             U N ITED STA TES ATTORN EY


                                             CH RIS OPH ER B .BR OW N E
                                             A SSISTAN T U N ITED STATES A TTORN EY




                                                13
 Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 14 of 19
                                            UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTR ICT O F FLO RIDA

UNITED STATES OF AM ERICA                               CASE NO.
 V.

A lexander RobertXavier,etal.                           C ERTIFICATE O F TRIAL ATTO RN EY.

                                                        Superseding Caselnform ation:
                             Defendants.     /

CourtDivijiol!:(selectOne)                              New defendantts)           Yes
        M laml            Key W est                     N umberofnew defendants
        FTL .  z          '
                          W PB         FTP              Totalnum berofcounts

                1have carefully consideredthe allegationsofthe indictment,thenumberofdefendants,the numberof
                probablewitnessesand thelegalcomplexitiesofthelndictment/lnform ation atlachedhereto.
                lam aware thatthe inform ation supplied on tlzis statem entwillbe relied upon by the Judges ofthis
                Coul'
                    tin setling theircalendars and scheduling crim inaltrials underthe mandate ofthe Speedy Trial.

                Act,Title28U .S.C.Section 3161.
        3.      lnterpreter:      (YesorNo)       No
                Listlanguageand/ordialect
                Thiscasewilltake 14 daysforthepartiestotly.
        5.      Pleasecheck appropriatecategory and typeofoffense listedbelow:
                (Checkonlyone)'                                (Checkonlyone)

        I       0 to 5 days                                    Petty
        11      6to 10 days                                    M inor
        II1     11to 20 days                 ?'                M isdem .
        IV      21to 60 days                                   Felony              z
        V       61 daysand over
        6.      HasthiscasepreviouslybeenfiledinthisDistrictCoul't?              (YesorNo)       N0
         lfyes:Judge                                   CaseNo.
         (Attach copy ofdispositiveorder)
         Hasa com plaintbeen filed inthism atter?                        NO
         Ifyes:M agistrateCaseNo.
         Related miscellaneousnumbers:
         Defendantts)infederalcustody asof
         Defendantts)instatecustodyasof
         Rule20 from the Districtof
         Isthisapotentialdeathpenalty case?(YesorNo)             No
                 Doesthiscaseoriginatefrom am atterpending in the CentralRegion ofthe U.S.Atlorney'sOftice
                 priortoAugust9,2013 (M ag.JudgeAlicia0.Valle)?                  Yes             No /
        8.       Doesthiscaseoriginatefrom am atterpending in theNorthern Region U .S.Attorney'sOffice
                 priortoAugust8,2014 (M ag.JudgeShaniekM aynard)?                Yes             No ?'

                                                                                ou ù         .
                                                               CHRIS    HER B.BROW NE
                                                               A SSISTANT UNITED STATES ATTORNEY
                                                               FL BarNo.91337
 *penaltySheetts)attached                                                                                REV 8/13/2018




                                                                                                                         k
Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 15 of 19




                            U N ITED STA TES DISTRIC T C O UR T
                            SOU TH ERN D ISTR IC T O F FL O R ID A

                                       PEN A LTY SH EET

  D efendant's N am e:A LEM N DER R OBERT X A VIER

  Case N o:

  Count#:1

  Conspiracy to Com m itM ailand W ire Fraud

  Title 18.U lzited States Code.Section 1349

  *M ax.Penalty:               Twenty(20)years'imprisonment
  Counts#:2-6

  W ire Fraud                                                                  .

  Title 18eUnited States CodesSection 1343

  *M ax.Penalty:               Twenty (20)years'imprisonment,asto each éount
  Count#:7

  Conspiracy to Com m itM oney Laundering

  Title 18.United StatesCode,Section 1956(h)
  *M ax.Penalty:              Twenty(20)years'imprisonment




   frlkefers only to possible term ofincarceration,does not include possible fines,restitution,




                                                                                                  k
             specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 16 of 19




                            U N ITED STA TES DISTR ICT C O U RT
                            SO U TH ER N D ISTRIC T O F FLO R IDA

                                      PEN A LTY SH EET

  D efendant's N am e:TIM OTH Y CA STM CAN E

  Case N o:

  Count#:1

  Conspiracy to Com m itM ailand W ire Fraud

  Title 18sU nited States CodesSection 1349

  *M ax.Penalty:              Twenty(20)years'imprisonment
  Counts #:2-6

  W ire Fraud

  Title 18sUnited States Code,Section 1343

  *M ax.Penalty:              Twenty(20)years'imprisonment,astoeach count
  Colm t#:7

  Consniracv to Com mitM oney Latm derin:

  Title 18sUnited StatesCodesSection 19564111

  *M ax.Penalty:              Twenty(20)years'imprisonment




   *R efers only to possible term ofincarceration,doesnotincludepossible fines,restitution,
            specialassessm ents,parole term s,or forfeitures that m af
                                                                     y be applicable.
Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 17 of 19




                            U N ITED STA TES DISTR ICT C O U R T
                            SO U TH ER N D ISTRICT O F FLO R IDA

                                      PEN A LTY SHEET

  D efendant'sN am e:H EN RY JOHN HA TTEN D ORF

  Case N o:

  Count#:1

  Conspiracv to Com m itM ailand W ire Fraud



  *M ax.Penalty:              Twenty (20)years'imprisonment
  Cotm ts#:2-6

  W ire Fraud

  Title 18.U nited States Code.Section 1343

  *M ax.Penalty:              Twenty(20)years'imprisonment,astoeach count
  Count#:7

  Conspiracv to Com m itM oney Latm derin:

  Title 18,United StatesCode.Section 1956(h)

  *M ax.Penalty:              Twenty(20)years'imprisonment




   *R efers only to possible term ofincarceration,does notinclude possible fines,restitution,
                                                                                            '
            specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 18 of 19




                            U N ITED STAT ES DISTRIC T C O UR T
                            SO UTH ERN D ISTR IC T O F FLO R ID A

                                      PEN A LTY SH EET

  Defendant's N am e:RO BERT M ICH A EL W AN N

  CaseN o:                                                       .




  Count#:1

  Conspiracv to Com m itM ailand W ire Fraud

  Title 18,U nited States Code.Section 1349

  *M ax.Penalty:              Twenty (20)years'imprisonment
  Counts#:2-6

  W ireFraud                                                                           *

  Title 18sUni
             'ted StatesCode, Section 1343

  SrM ax.Penalty:             Twenty(20)years'imprisonment,astoeachcount
                 )                                                   v

  Count#:7

  Conspiracv to Comm itM onev Launderina

  Title 18.Urtited StatesCode.Section 1956(h)                                              -




  *M ax.Penalty:              Twenty(20)years'imprisonment




   SrR efers only to possibleterm ofincarceration,doesnotinclude possible fines,restitution,
             specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
 Case 9:20-cr-80054-RKA Document 1 Entered on FLSD Docket 06/29/2020 Page 19 of 19



AO455(Rev.01/09)Wai
                  verofanIndictment

                               U NITED STATES D ISTRICT C OURT
                                                    forthe
                                          Southern DistrictofFlorida

              United StatesofAm erica
                          V.                                 CaseNo.
           AlexanderRobertXavier,etaI.



                                        W AIVER OF AN INDICTM ENT

      lunderstand thatlhavebeen accused ofoneorm oreoffensesptmishable by imprisomnentformorethan one
year.1wasadvised in open coul'tofmy rightsandthenature oftheproposedchargesagainstm e.

        Afterreceiving thisadvice,lwaivemy rightto prosecution by indictmentand consentto prosecution by
information.




                                                                         Signatureofdefendant'sattorney


                                                                        Printednameofde
                                                                                      p ndant'
                                                                                             sattorney



                                                                               J;/#gc'
                                                                                     ssi
                                                                                       gnature


                                                                          Jh#gc'
                                                                               sprinted nameand title
